United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
Frisco, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0025
Issued: July 19, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On October 3, 2017 appellant filed a timely application for review from an August 7, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 18-0025.
On March 23, 2015 appellant, then a 37-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) for a right hip and buttocks strain that reportedly occurred on
December 17, 2014 while delivering a package to a customer’s porch. OWCP initially accepted
the claim for lumbar sprain, right iliofemoral hip sprain, and right hip and thigh sprain
(unspecified).1
On December 14, 2015 OWCP issued two separate decisions. One denied continuation of
pay (COP) for the period December 17, 2014 through January 31, 2015. Appellant had not
reported her injury within 30 days of the December 17, 2014 employment incident. The other
December 14, 2015 decision denied wage-loss compensation beginning March 27, 2015 and
1
OWCP subsequently expanded appellant’s claim to include abdominal muscle strain and unilateral inguinal hernia
as accepted conditions. It also authorized March 31, 2016 surgery to repair her hernia. Appellant received wage-loss
compensation for temporary total disability (TTD) beginning March 29, 2016, and continues to receive compensation
for TTD on the periodic rolls.

continuing.2 OWCP found that the medical evidence submitted was insufficient to support
disability due to the accepted December 17, 2014 work-related injury.3
On January 12, 2016 appellant requested a review of the written record by OWCP’s Branch
of Hearings and Review. She submitted an appeal request form for a “December 17, 2015”
decision.
In a separate letter dated January 6, 2016 and received by OWCP on January 13, 2016,
appellant indicated that she was “appealing the decision” of entitlement to COP and wage-loss
compensation claimed for the period commencing March 27, 2015. She explained that although
she was not totally disabled, the employing establishment could not accommodate her physician’s
March 17, 2015 recommendation of two hours of limited/light-duty work.
By decision dated June 21, 2016, OWCP’s hearing representative affirmed the
December 14, 2015 decision denying COP. She acknowledged receipt of appellant’s January 6,
2016 correspondence “describing her disagreement with [OWCP’s] decision,” but she did not
address appellant’s claim for wage-loss compensation commencing March 17, 2015.
Appellant timely requested reconsideration of the hearing representative’s June 21, 2016
decision denying COP. By September 28, 2016 merit decision, OWCP denied modification of its
June 21, 2016 decision. It explained that appellant was not entitled to COP because she had not
filed her claim within 30 days of her December 17, 2014 traumatic injury.
On April 7, 2017 OWCP received appellant’s March 29, 2017 request for reconsideration
of the September 28, 2016 decision. OWCP also received a separate letter from appellant dated
March 29, 2017. Appellant explained that she wanted to exercise her right to appeal the
December 14, 2015 decision “to allow payment for loss (sic) wages for the period March 1, 2015
to March 30, 2016, prior to surgery….”
On June 5, 2017 OWCP sought clarification regarding which decision(s) appellant was
seeking reconsideration. It noted that both COP and wage-loss compensation had initially been
denied by decisions dated December 14, 2015. In a June 12, 2017 letter, appellant advised that
she was exercising her appeal rights with respect to the December 14, 2015 decision denying
wage-loss compensation beginning March 1, 2015.
By decision dated August 7, 2017, OWCP denied appellant’s March 29, 2017 request for
reconsideration because it was untimely filed and failed to demonstrate clear evidence of error
with respect to the December 14, 2015 decision denying wage-loss compensation.
The Board has considered the matter and finds that appellant’s January 6, 2016
correspondence, which OWCP received on January 13, 2016, constituted a timely request for
reconsideration of the December 14, 2015 merit decision denying wage-loss compensation.
2

Although the December 14, 2015 decision noted a disability commencement date of March 27, 2015, appellant’s
June 23, 2015 claim for compensation (Form CA-7) noted that she last worked on March 16, 2015, and was seeking
compensation beginning March 17, 2015.
3

At the time, OWCP had not yet accepted abdominal muscle strain and unilateral inguinal hernia.

2

OWCP’s regulations at 20 C.F.R. § 10.607(a), provides that an “application for reconsideration
must be received within one year of the date of OWCP[‘s] decision for which review is sought.”
In this case, appellant articulated that she was “appealing the decision” denying wage-loss
compensation “beginning [March 27, 2015] and continuing….” OWCP received appellant’s
January 6, 2016 request for reconsideration within one year of its December 14, 2015 merit
decision denying wage-loss compensation. Therefore it was timely filed.
As such OWCP should have reviewed her request under the standard for timely requests
for reconsideration.4 The clear evidence of error standard utilized by OWCP in its August 7, 2017
decision is appropriate only for untimely reconsideration requests.5 The Board will set aside
OWCP’s August 7, 2017 decision and remand the case for an appropriate final decision on
appellant’s timely request for reconsideration.
IT IS HEREBY ORDERED THAT the August 7, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.
Issued: July 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

See 20 C.F.R. § 10.606(b)(3).

5

Id. § 10.607(b).

3

